Citation Nr: 1454615	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective June 4, 2009.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in July 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 Board videoconference hearing, the Veteran reported that his PTSD symptoms had worsened since his last VA examination.  The Board notes that the Veteran's last examination for his service-connected PTSD was conducted in June 2011.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran indicated that he receives monthly treatment from the VA for his service connected PTSD.  He reported that he was treated approximately one week prior to the July 2014 Board hearing.   The most recent records regarding treatment for PTSD are dated in January 2014.  Current VA treatment records should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for PTSD.  Specifically, VA records related to outpatient treatment since January 2014 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Thereafter, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should also comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score and an analysis of its meaning should be provided. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



